Citation Nr: 0905179	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-28 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The Veteran had active military service from July 1974 to 
October 1977 and from January 1979 until his retirement in 
October 1995, including service in the Southwest Asia Theater 
of Operations from September 1990 to April 1991.  
Commendations and Awards include a Southwest Asia Service 
Medal with 2 Bronze stars and a Kuwait Liberation Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In January 2009 the Veteran appeared at the Nashville RO and 
testified by videoconference before the undersigned Veterans 
Law Judge sitting in Washington, D.C.  For the reasons that 
follow the Board finds that further development is warranted.

As a preliminary matter, the Board notes that, in August 
1999, the RO denied service connection for dysthymia. Since 
that time, the Veteran has submitted a claim for service 
connection for depression.  A change in diagnosis must be 
carefully considered in determining the etiology of a 
potentially service-connected condition and whether the new 
diagnosis is a progression of the prior diagnosis, correction 
of an error in diagnosis, or development of a new and 
separate condition.  38 C.F.R. § 4.13, 4.125 (2008).  A claim 
based on the diagnosis of a new mental disorder, taken alone 
or in combination with a prior diagnosis of a related mental 
disorder, states a new claim.  Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996).  Therefore, the claim for service 
connection for depression will be adjudicated as a new claim 
rather than one that requires new and material evidence.

During his 2009 Board hearing the Veteran testified that he 
began to suffer from depression in or around 1993 while in 
service.  He testified that he spoke with his wife about his 
symptoms and consulted medics as well.  He testified that he 
was not given any treatment.  He further testified that he 
was transferred twice in one year and given an Article 15 due 
to behavioral problems; all, according to the Veteran, within 
a brief time span.  In addition, the Veteran's wife testified 
as follows:

The- his attitude changed, his mood 
swings and depression, eating and- and 
the problems that he was having with the 
unit and stuff that, you know, was 
bringing it home- it really- literally 
just tore- tore him up.  And like he say 
he was ashamed to- to talk about it and I 
make him talk to me about it, you know, 
because he got worser over the years.  
And we tried to get the help, you know, 
and it was like a stumbling block every 
which way we turned to, you know, so- and 
he's- he's dealing with it as we speak 
today still.

Service treatment records confirm that the Veteran was 
reviewed by a Medical Board in May 1994, which recommended 
that the Veteran be medically retired from active military 
service.  The Board notes that during his May 1994 Medical 
Board the Veteran reported having "depression or excessive 
worry."  

VA treatment records dated in April 2007 reflect a diagnosis 
of "major depression, recurrent, moderate."  

In 2008 the Veteran underwent a neuropsychological evaluation 
by a private psychologist.  According to this physician, 
"severe anxiety and moderate depression were indicated, 
secondary to his chronic health problems and service-
connected PTSD."  Diagnoses were as follows:

Axis I:	Cognitive Disorder, NOS
	Depressive Disorder, NOS
	PTSD
Axis II:	None
Axis III:	Physical problems include bilateral 
hearing loss; DDD; carpal tunnel; acid reflux; 
migraines; morbid obesity; sleep apnea; 
chronic asthma; and chronic pain from 
arthritis
Axis IV:	Psychosocial stressors include chronic 
health problems, loss of occupational role; 
and chronic back pain
Axis V:	Current GAF = 52
	Highest GAF = 55

The Board notes that although not service-connected for PTSD, 
the Veteran is service-connected for a host of physiological 
disorders, including the aforementioned bilateral hearing 
loss; sleep apnea; and arthritis.  The Board further notes 
that a C&P examination done in February 1999 yielded Axis I 
diagnoses of "dysthymia" and "post-traumatic stress 
disorder symptoms, mild."  In addition, a mental status 
assessment done by a Vet Center in February 2006 found the 
Veteran to be experiencing PTSD symptoms.  According to the 
social worker, "it appears that these symptoms may be 
related to his combat experience."

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

The evidence indicates that the Veteran has a depression 
disorder, which the Veteran avers began during active 
military service.  The record also contains probative medical 
evidence which indicates that this disorder may be secondary 
to a service-connected disability.  However, there is 
insufficient competent medical evidence on file to establish 
a nexus between a current depression disorder and service or 
a service-connected disability.  In accordance with McLendon, 
and in compliance with 38 C.F.R. § 3.159, the matter must 
therefore be remanded for a VA examination and opinion.  
McLendon, 20 Vet. App. 79.

In addition to the foregoing, VA treatment records dated in 
2007 note that the Veteran has an appeal for disability 
benefits pending with the Social Security Administration 
(SSA).  On remand the RO should request a copy of all Social 
Security records.  If a final decision has not yet been 
issued, SSA should be asked to forward such a decision as 
soon as it becomes available.  Since the claims file is being 
returned it should also be updated to include VA treatment 
records compiled since April 2007.  See 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Associate with the claims folder any VA 
medical treatment records pertaining to the 
Veteran dating from April 12, 2007.  If no 
such records exist, that fact should be 
noted in the claims folder.  Also attempt 
to obtain any other evidence identified as 
relevant by the Veteran during the course 
of this remand provided that any necessary 
authorization forms are completed.  

2.  Associate with the claims folder a copy 
of the Veteran Official Military Personnel 
File; or, at the very least, associate with 
the claims folder a copy of all transfers, 
records of periods of AWOL, and article 
15s.  

3.  Contact SSA and request a copy of the 
decisional documents and medical records 
upon which the Veteran's Social Security 
disability benefits are based.  If a final 
decision has not yet been issued, SSA 
should be asked to forward such a decision 
as soon as it becomes available.  The 
Veteran may wish to help expedite this 
action by providing any decisional 
documents in his possession.  The 
originating agency should take steps to 
ensure that the SSA decision with 
associated records is made a part of the 
claims folder before the case is re-
adjudicated.

4.  After completion of the above, schedule 
the Veteran for an examination by an 
appropriate specialist regarding his claim 
for service connection for depression.  The 
claims folder must be made available to, 
and reviewed by, the examiner.  All 
indicated tests should be performed, and 
all findings reported in detail.  The 
examiner is specifically requested to opine 
as follows:

o	whether it is less likely than not 
(less than a 50 percent probability) 
or at least as likely as not (50 
percent probability or greater) that 
a depression disorder, if found, was 
incurred during active military 
service.  In answering this question 
the examiner must consider whether a 
current depression disorder is 
directly related to any incident of 
active military service, including 
the Veteran's service in the Persian 
Gulf during the Persian Gulf War.  

o	If the examiner finds that a current 
depression is not directly related to 
active military service, the examiner 
must opine as to whether a current 
depression disorder, if found, is 
secondary to or caused by a service-
connected disability.  

o	If the examiner finds that a current 
depression is not secondary to or 
caused by a service-connected 
disability, then the examiner must 
opine as to whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or 
greater) that a current depression 
disorder is aggravated/increased in 
severity by a service-connected 
disability.  

A rationale for all opinions proffered 
should be set forth in the report provided.

5.  Readjudicate the Veteran's claim and if 
the benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




